Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of September 30, 2011 (the “Amendment Effective Date”), among
ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership, as borrower (the
“Borrower”), the Lenders named on the signature pages hereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (the “Credit
Agreement”); and

WHEREAS, the Borrower and the undersigned Lenders have agreed to amend the
Credit Agreement as set forth in Section 2 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, terms used
in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

SECTION 2. Amendment to the Credit Agreement. The definition of
“Marshall/Romeoville Oil Cleanup Costs” set forth in Section 1.01 of the Credit
Agreement (Definitions) is hereby amended by replacing the amount of “$550
million” set forth therein with the amount of “$650 million”.

SECTION 3. Conditions of Effectiveness. The amendment to the Credit Agreement
set forth in Section 2 of this Amendment shall be effective on the Amendment
Effective Date, provided that the Administrative Agent shall have received a
counterpart of this Amendment executed by the Borrower and the Required Lenders
(which may be by telecopy or other electronic transmission) and acknowledged by
the Administrative Agent.

SECTION 4. Representations and Warranties. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, the
Borrower represents and warrants to the Lenders that as of the Amendment
Effective Date, both immediately before and after giving effect to this
Amendment, that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Credit Agreement as amended hereby constitutes its legal, valid
and binding obligations enforceable against it in accordance with their
respective terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
creditors’ rights generally and to general principles of equity).

(b) There has been no event or circumstance since December 31, 2010, which has
had or could reasonably be expected to have a Material Adverse Effect.

(c) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date, after giving effect to this Amendment, except to the
extent such representations and warranties relate solely to an earlier date, in
which case, they shall be true and correct as of such date.

(d) As of the date hereof, at the time of and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

(e) No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any Governmental Authority is required to be obtained or
made by the Borrower by any material statutory law or regulation applicable to
it as a condition to the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment. The execution, delivery and performance
by the Borrower of this Amendment has



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate or other organizational action,
and does not and will not (i) violate the terms of any of the Borrower’s
Organization Documents, (ii) result in any breach of, constitute a default
under, or require pursuant to the express provisions thereof, the creation of
any consensual Lien on the properties of the Borrower under, any Contractual
Obligation to which the Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Borrower or its property is
subject, or (iii) violate any Law, in each case with respect to the preceding
clauses (i) through (iii), which would reasonably be expected to have a Material
Adverse Effect.

SECTION 5. Effect of Amendment. This Amendment (i) except as expressly provided
herein, shall not be deemed to be a consent to the modification or waiver of any
other term or condition of the Credit Agreement or of any of the instruments or
agreements referred to therein and (ii) shall not prejudice any right or rights
which the Administrative Agent or the Lenders may now have under or in
connection with the Credit Agreement, as amended by this Amendment. Except as
otherwise expressly provided by this Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and
such Credit Agreement shall be read and construed as one instrument. From and
after the Amendment Effective Date, each reference in the Credit Agreement,
including the schedules and exhibits thereto and the other documents delivered
in connection therewith, to the “Credit Agreement,” “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby.

SECTION 6. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York and applicable
federal law. The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. This Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Amendment, it shall not be necessary to produce or account for
more than one such counterpart. This Amendment shall be a “Loan Document” as
defined in the Credit Agreement.

SECTION 7. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS AMENDMENT)
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as Borrower

By:   ENBRIDGE ENERGY MANAGEMENT,   L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner   By:  

/S/ TERRACE L. MCGILL

  Name:   Terrace L. McGill   Title:   President   By:  

/S/ BRUCE A. STEVENSON

  Name:   Bruce A. Stevenson   Title:   Corporate Secretary BANK OF AMERICA,
N.A., as Administrative Agent By:  

/S/ DEWAYNE ROSSE

  DeWayne Rosse   Agency Management Officer BANK OF AMERICA, N.A., as a Lender
By:  

/S/ JAMES K.G. CAMPBELL

  James K.G. Campbell   Director ROYAL BANK OF CANADA, as a Lender By:  

/S/ LILLIAN M.A. D’ALEO

Name:   Lillian M.A. D’Aleo Title:   Authorized Signatory EXPORT DEVELOPMENT
CANADA, as a Lender By:  

/S/ Arturo Pollsena

Name:   Arturo Pollsena Title:   Asset Manager By:  

/S/ TALAL M. KAIROUZ

Name:   Talal M. Kairouz Title:   Asset Manager UBS AG, STAMFORD BRANCH, as a
Lender By:  

/S/ MARY E. EVANS

Name:   Mary E. Evans Title:   Associate Director



--------------------------------------------------------------------------------

  By:  

/S/ IRJA R. OTSA

  Name:   Irja R. Otsa   Title:   Associate Director   WELLS FARGO BANK, N.A.,
as a Lender   By:  

/S/ PAUL V. FARRELL

  Name:   Paul V. Farrell   Title:   Director     THE ROYAL BANK OF SCOTLAND
N.V., (CANADA)
BRANCH, as a Lender  

By:

 

/S/ DAVID WRIGHT

 

Name:

 

David Wright

 

Title:

 

Senior Vice President

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender  

By:

 

/S/ MASAKAZU HASEGAWA

 

Name:

 

Masakazu Hasegawa

 

Title:

 

Managing Director

 

MORGAN STANLEY BANK, N.A., as a Lender

 

By:

 

/S/ JOHN DURLAND

 

Name:

 

John Durland

 

Title:

 

Authorized Signatory

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender  

By:

 

/S/ ANDREW ORAM

 

Name:

 

Andrew Oram

 

Title:

 

Managing Director

 

BNP PARIBAS, as a Lender

 

By:

 

/S/ BETSY JOCHER

 

Name:

 

Betsy Jocher

 

Title:

 

Director

 

By:

 

/S/ EDWARD PAK

 

Name:

 

Edward Pak

 

Title:

 

Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/S/ YASANTHA GUNARATNA

Name:

 

Yasantha Gunaratna

Title:

 

Vice President

DNB NOR BANK ASA, as a Lender

By:

 

/S/ THOMAS TANGEN

Name:

 

Thomas Tangen

Title:

 

Senior Vice President

 

Head of Corporate Banking

By:

 

/S/ KRISTIE LI

Name:

 

Kristie Li

Title:

 

Vice President

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

/S/ JUAN JAVELLANA

Name:

 

Juan Javellana

Title:

 

Executive Director

MIZUHO CORPORATE BANK, LTD., as a Lender

By:

 

/S/ ROBERT MACKINNON

Name:

 

Robert MacKinnon

Title:

 

Senior Vice President

 

Canada Branch

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:

 

/S/ PHILIPPE SANDMEIER

Name:

 

Philippe Sandmeier

Title:

 

Managing Director

By:

 

/S/ ROSS LEVITSKY

Name:

 

Ross Levitsky

Title:

 

Managing Director